United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 August 28, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 04-20876
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

TERRYLON MCDANIEL,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 4:00-CR-870-ALL
                      --------------------

Before DAVIS, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Terrylon

McDaniel has moved for leave to withdraw and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).       McDaniel

has not filed a response.

     This court must examine the basis of its jurisdiction on its

own motion if necessary.    Mosley v. Cozby, 813 F.2d 659, 660 (5th

Cir. 1987).    Article III, § 2 of the Constitution limits federal

court jurisdiction to actual cases and controversies.       Spencer v.

Kemna, 523 U.S. 1, 7 (1998).   The case-or-controversy requirement

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-20876
                                -2-

demands that “some concrete and continuing injury other than

the now-ended incarceration or parole -- some ‘collateral

consequence’ of the conviction -- must exist if the suit is to be

maintained.”   Id.

     McDaniel has served the sentence that was imposed upon the

revocation of her supervised release.     The order revoking

McDaniel’s term of supervised release imposed no further term of

supervised release.   Accordingly, there is no case or controversy

for this court to address, and the appeal is dismissed as moot.

Counsel’s motion to withdraw is denied as unnecessary.

     MOTION DENIED AS UNNECESSARY; APPEAL DISMISSED.